     Case 1:20-cr-00100-LMB Document 36 Filed 07/31/20 Page 1 of 2 PageID# 161



              IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF VIRGINIA
                          ALEXANDRIA DIVISION

UNITED STATES                              :
                                           :       Case No. 1:20-CR-100
v.                                         :
                                           :
FELICIA DONALD                             :
                                           :
Defendant                                  :

                      OBJECTION TO PRESENTENCE REPORT

         COMES NOW, Felicia Donald, by and through her recently substituted counsel,

and objects to the PreSentence Report in her case, in toto. Defense counsel received a

copy of the Report from prior counsel last week but has not been able to review it with

Ms. Donald due to circumstances not within our full control. In person visitation is not

currently available at the Alexandria ADC. Counsel is not be able to decide what course

is best to follow in this case at this early juncture since counsel has not had sufficient

time to effectively review the very voluminous discovery from the prosecution, nor

conduct its own required investigation into the case. Counsel wishes to provide effective

assistance, as they are obligated to do, but that requires time to be sufficiently informed

of the facts from both a prosecution and defense perspective and how they interact with

the applicable law.

         Therefore, in order not to waive any appropriate objection, and given the current 3

August 2020 deadline, counsel objects to the entire Report at this time and reserves the
  Case 1:20-cr-00100-LMB Document 36 Filed 07/31/20 Page 2 of 2 PageID# 162



right to supplement this position after appropriately reviewing the record, conducting a

defense investigation into the case, and researching the application of the law to the facts.

       It is respectfully requested that the dates regarding the Report be adjusted to

coincide with the additional time to prepare counsel has requested in their motion to

reschedule the 21 August 2020 court date. That motion and supporting authority are

adopted and incorporated, by specific reference, herein.

                                           FELICIA DONALD
                                           By Counsel


          /S/
Bret D. Lee, Esq. (VSB #82337)
15021 Judicial Drive Suite 105
Fairfax, VA 22030
703 936 0580
bret@bretlee.com
Counsel for Defendant


         /S/
Marvin D. Miller, Esq. (VSB #1101)
1203 Duke Street
Alexandria, Virginia 22314
703 548 5000
ofc@mdmillerlaw.com
Counsel for Defendant

                             CERTIFICATE OF SERVICE

       I hereby certify that on this 31st day of July 2020, I will electronically file the
foregoing with the Clerk of Court using the CM/ECF system, sending a notification of
such filing to Assistant US Attorney Raj Parekh.


                                                  /S/
                                           MARVIN D. MILLER
